DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a second resonant frequency" in line 3.  There is insufficient antecedent basis for this limitation in the claim because there is no “first resonance frequency” that has been previously claimed.
Claim 10 recites the limitation "the one or more receive channels" in lines 11, 15, and 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claim 10.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taghadosi, Lufti Albasha, and Mir, “Miniaturized stretch processed radar transceiver,” IET Microwaves, Antennas and Propagation, 2018 Vol. 12, Issue 3, pages 320-325 (hereinafter Albasha et al).
Regarding claim 19, Albasha et al discloses a method, the method comprising: up-converting, by a first mixer in a first up-converter stage of a transmit channel (TX channels, see fig. 1a, page 321), a baseband chirp signal (two stage up-converter that includes a mixer and frequency doubler, see fig. 1a, page 321); 
multiplying, by a frequency multiplier in a second up-converter stage of the transmit channel, an output of the first up-converter stage to S-band frequency (The TX is responsible to up-convert the baseband chirps to the S-band. The two stage up-converter includes a mixer and frequency doubler, see fig. 1a, page 321);
transmitting an output of the transmit channel (see pages 321, 324); 
receiving, by a receive channel, a reflected signal of the transmitted output (see pages 321, 324); 
performing, by a second mixer in a first down-converter stage of a receive channel, stretch processing on the received reflected signal (see figs. 1 and 6, pages 321 and 324); 
down-converting, by a third mixer in a second down-converter stage of the receive channel, an output of the first down-converter stage (see figs. 1 and 6, pages 321, 324); and 
processing, by a processor, digitized signals corresponding to an output of the second down-converter stage (a DSP, an inherent feature of a radar system disclosed in figs. 1 and 6, to process the input signals from the ADC, see figs. 1 and 6, pages 320-321).
	Regarding claim 20 as applied to claim 19, Albasha et al further discloses wherein processing the digitized signals comprises detecting airplanes (see page 320).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour Taghadosi, Lufti Albasha, and Mir, “Miniaturized stretch processed radar transceiver,” IET Microwaves, Antennas and Propagation, 2018 Vol. 12, Issue 3, pages 320-325 (hereinafter Albasha et al) in view of Shirakawa US 20070176822.
Regarding claim 1, Albasha et al discloses an integrated circuit for a digital radar system (see fig. 6, page 324), the integrated circuit comprising:
one or more transmit channels (TX channels, see fig. 1a, page 321), each transmit channel comprising a plurality of up-converter stages (see fig. 1a, page 321), wherein the plurality of up-converter stages comprise: 
a first up-converter stage comprising a first mixer configured to up-convert a baseband chirp signal (two stage up-converter that includes a mixer and frequency doubler, see fig. 1a, page 321); and 
a second up-converter stage comprising a frequency doubler configured to double a frequency of an output of the first up-converter stage to a S-band frequency (The TX is responsible to up-convert the baseband chirps to the S-band. The two stage up-converter includes a mixer and frequency doubler, see fig. 1a, page 321); 
one or more antenna elements configured to transmit an output of the corresponding transmit channels and receive reflected transmit signals for corresponding receive channels (radar system architecture for transmitting and receiving signals requires an antenna(s), see figs. 1(a)-(c), page 321); 
the one or more receive channels (RX channels, see figs. 2 and 6, pages 323-324), each receive channel comprising a plurality of down-converter stages (RX unit with two down-converter stages, see fig. 1, page 321), wherein the plurality of down-converter stages comprise:
a first down-converter stage comprising a passive mixer configured to perform stretch processing on a signal with approximately 600 MHz bandwidth such that components in the corresponding receive channel operate in a linear region (see figs. 1 and 6, pages 321 and 324); and
a second down-converter stage comprising a second mixer to down-convert the output of the first down-converter stage (see figs. 1 and 6, pages 321, 324); 
one or more analog-to-digital converters configured to convert the output of corresponding receive channels from analog to digital signals (see fig. 1c, page 321); and
a digital signal processor to process the digital signals (inherent feature of a radar system disclosed in figs. 1 and 6, to process the input signals from the ADC, see figs. 1 and 6, pages 320-321).
Albasha et al does not disclose a multiple-pole multiple-throw antenna switch configured to electrically connect the one or more transmit channels to the corresponding antenna elements of the one or more antenna elements, and to electrically connect one or more receive channels to the corresponding antenna elements of the one or more antenna elements.
 In the same field of endeavor, Shirakawa discloses a radar system (see fig. 2B, [0077]) comprising: 
one or more transmit channels (200, see fig. 2B, [0077]);
one or more receive channels (200, see fig. 2B, [0077]);
one or more antenna elements (A1-A4, see fig. 2B, [0077]); and
at least a multiple-pole multiple-throw antenna switch (201, 202, see fig. 2B, [0077]) configured to electrically connect the one or more transmit channels to the corresponding antenna elements of the one or more antenna elements (see fig. 2B, [0077], [0079]-[0081]) and to electrically connect one or more receive channels to the corresponding antenna elements of the one or more antenna elements (see fig. 2B, [0077], [0079]-[0081]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shirakawa with Albasha et al by connecting the transmit and receive channels to the antennas via a DPDT switch, as disclosed by Shirakawa, for the benefit of reducing the number of antennas required and improving the gain of each antenna per aperture of the radar.
Regarding claim 2 as applied to claim 1, Albasha further discloses wherein the baseband chirp signal is approximately 300 MHz (see fig. 1(a), pages 321, 324). 
Regarding claim 3 as applied to claim 1, Albasha further discloses wherein the first down-converter stage further comprises an interdigital bandpass filter configured to increase a first spurious response by approximately three times and suppress a second resonant frequency (see fig. 1c, page 321, 323).
Regarding claim 4 as applied to claim 1, Albasha further discloses wherein the second down-converter stage further comprises a hairpin filter (see fig. 1c, page 321).
Regarding claim 5 as applied to claim 1, Albasha further discloses wherein the integrated circuit further comprises a local oscillator channel that operates at a frequency that is approximately 760 MHz different than the transmit channels (see figs. 1a and 1b, page 321).
Regarding claim 6 as applied to claim 1, Albasha further discloses wherein the first down-converter stage further comprises an IF filter configured to limit the bandwidth (see fig. 1, 1c, pages 321).
Regarding claim 7 as applied to claim 1, Albasha further discloses wherein the first and second down-converter stages are configured to reduce intermodulation distortion resulting from mixing the reflected transmit signal with a reference local oscillator signal (see page 321, figs 1a-1c).
Regarding claim 8 as applied to claim 1, Albasha further discloses wherein the first down-converter stage further comprises a capacitive coupled bandpass filter (see page 323).
Regarding claim 9 as applied to claim 8, Albasha further discloses wherein the capacitive coupled bandpass filter comprises parallel L-C resonators (see page 323).
Regarding claim 10, Albasha et al discloses an integrated circuit for a digital radar system (see fig. 6, page 324), the integrated circuit comprising:
one or more transmit channels (TX channels, see fig. 1a, page 321), each transmit channel comprises: 
a first up-converter stage comprising a first mixer configured to up-convert a baseband chirp signal (two stage up-converter that includes a mixer and frequency doubler, see fig. 1a, page 321); and 
a second up-converter stage comprising a frequency multiplier configured to multiply a frequency of an output of the first up-converter stage to S-band frequency (The TX is responsible to up-convert the baseband chirps to the S-band. The two stage up-converter includes a mixer and frequency doubler, see fig. 1a, page 321); 
one or more antenna elements configured to transmit an output of corresponding transmit channels of the one or more transmit channels and receive reflected transmit signals for corresponding receive channels of the one or more receive channels (radar system architecture for transmitting and receiving signals requires an antenna(s), see figs. 1(a)-(c), 6 page 321);
the one or more receive channels (RX channels, see figs. 2 and 6, pages 323-324), each receive channel comprises:
a first down-converter stage comprising a second mixer configured to perform stretch processing such that components in the corresponding receive channel operate in a linear region (see figs. 1 and 6, pages 321 and 324); and
a second down-converter stage comprising a third mixer to down-convert the output of the first down-converter stage (see figs. 1 and 6, pages 321, 324); 
one or more analog-to-digital converters configured to convert the output of corresponding receive channels from analog to digital signals (see fig. 1c, page 321); and 
a digital signal processor to process the digital signals (inherent feature of a radar system disclosed in figs. 1 and 6, to process the input signals from the ADC, see figs. 1 and 6, pages 320-321).
	Albasha et al does not specifically disclose an antenna switch configured to electrically connect the one or more transmit channels to the corresponding antenna elements of the one or more antenna elements, and to electrically connect the one or more receive channels to the corresponding antenna elements of the one or more antenna elements;
In the same field of endeavor, Shirakawa discloses a radar system (see fig. 2B, [0077]) comprising: 
one or more transmit channels (200, see fig. 2B, [0077]);
one or more receive channels (200, see fig. 2B, [0077]);
one or more antenna elements (A1-A4, see fig. 2B, [0077]); and
at least one antenna switch (201, 202, see fig. 2B, [0077]) configured to electrically connect the one or more transmit channels to the corresponding antenna elements of the one or more antenna elements (see fig. 2B, [0077], [0079]-[0081]) and to electrically connect one or more receive channels to the corresponding antenna elements of the one or more antenna elements (see fig. 2B, [0077], [0079]-[0081]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shirakawa with Albasha et al by connecting the transmit and receive channels to the antennas via a DPDT switch, as disclosed by Shirakawa, for the benefit of reducing the number of antennas required and improving the gain of each antenna per aperture of the radar.
Regarding claim 12 as applied to claim 10, Albasha further discloses wherein the integrated circuit is configured to detect drones (see page 320).
Regarding claim 15 as applied to claim 10, Albasha further discloses wherein the one or more antenna elements comprise: 
a single transmit antenna element configured to transmit the output of the transmit channel omnidirectionally (see fig. 6, pages 323-324), and
a plurality of receive antenna elements configured to receive the reflected transmit signal (see fig. 6, pages 323-324).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mansour Taghadosi, Lufti Albasha, and Mir, “Miniaturized stretch processed radar transceiver,” IET Microwaves, Antennas and Propagation, 2018 Vol. 12, Issue 3, pages 320-325 (hereinafter Albasha et al) in view of Shirakawa US 20070176822 as applied to claim 10 above, and further in view of Brouwer et al WO 2014/049088 A1 (hereinafter Brouwer).
Regarding claim 11 as applied to claim 10, the combination of Albasha et al and Shirakawa discloses the instant invention except wherein the integrated circuit is fabricated on a single printed circuit board (PCB). In the same field of endeavor, Brouwer discloses a radar integrated circuit fabricated on a single printed circuit board (PCB) (see fig. 1, page 4, line 19 – page 5, line 29).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Brouwer with the combination of Albasha et al and Shirakawa by implementing the radar IC on a single PCB as taught by Brouwer, for the benefit of providing low frequency digital connections between the integrated circuit and the PCB and thus improving the efficiency of the radar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al US 2021/0028534 discloses radio-frequency three-dimensional IC with integrated antennas and transceivers.
Leung US 2020/0014429 discloses Radio-Frequency Front-end systems.
Jansen US 2015/0153445 discloses multichip radar system and a radar chip for such a system.
Dupuy et al US 20100171563 discloses MPMT RF switch device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648